


Exhibit 10.10

 

VIRGIN MEDIA INC.

909 Third Avenue

New York, New York 10022

 

July 28, 2009

 

Mr. Bryan H. Hall

[Address Intentionally Omitted]

 

Reference is made to the employment agreement, dated as of August 4, 2008,
between you and Virgin Media Inc. (the “Employment Agreement”).

 

In consideration of the mutual covenants contained herein, and other good and
valuable consideration, including without limitation, the grant of options and
restricted stock units under the Company’s 2009 LTIP, receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree that the terms of the
Employment Agreement will remain in effect in all respects, except as follows:

 

1.                     Bonus

 

Section 3(b) of the Employment Agreement shall be amended and replaced in its
entirety by the following paragraphs:

 

“(b)                 Annual Bonus/Other.

 

(i)(x)        During each fiscal year of the Company that the Employment Term is
in effect, the Executive shall be eligible to earn a bonus, paid in U.S.
dollars, in the sole discretion of the Board pursuant to the terms of the
Company’s Executive Bonus Scheme, in cash, shares (restricted or otherwise) of
the Company, or options or phantom options over such shares or a mixture thereof
at the discretion of the Company’s Compensation Committee, in the expected range
of 0% to 150% (75% on-target) (prorated for any partial fiscal year) (the
“Annual Bonus”); provided, that, for purposes of determining the percentage of
Base Salary as to which the Annual Bonus is measured, the Base Salary shall be
determined as if the Executive had elected to be paid entirely in U.S. dollars;
and provided, further, that the Executive may elect prior to the payment of the
Annual Bonus to convert all or any portion of the Annual Bonus into U.K. pounds
sterling at the exchange rate offered under the Company’s Exchange Rate Policy
as in effect from time to time. The Executive shall be entitled to a Bonus for
the calendar year of 2009 if any Bonus would otherwise have been paid to him had
he been employed in the 2010 calendar year, subject to prorating and to being
paid at the same time that the Annual Bonus is made to participants generally. 
In addition, if the Executive remains employed through December 31, 2009, he
shall be entitled to any LTIP payment with respect to the 2007-2009 LTIP and
2008-2010 LTIP but not the 2009-2011 LTIP in the case of the 2008-2010 LTIP,

 

--------------------------------------------------------------------------------


 

subject to prorating and to being paid at the same time that the LTIP payment is
made to participants generally.

 

(y)           If the Company’s Compensation Committee determines that the
Executive’s gross negligence, fraud or other misconduct has contributed to the
any member of the Company Affiliated Group having to restate all or a portion of
its financial statements, the Company’s Compensation Committee may if it
determines in its sole judgment that it is in the Company Affiliated Group ‘s
interest to do so, require reimbursement by the Executive of any payment made
under any bonus scheme where: (1) the payment under that bonus scheme was
predicated upon achieving certain financial results that were subsequently the
subject of a restatement of financial statements of any member of the Company
Affiliated Group filed with the Securities and Exchange Commission and/or the
satisfaction of financial results or other performance metric criteria which the
Company’s Compensation Committee subsequently determined were materially
inaccurate; (2) the Company’s Compensation Committee determines that the
Executive’s gross negligence, fraud or other misconduct contributed to the need
for the restatement and/or inaccuracy; and (3) a lower bonus payment or award
would have been made to the Executive based upon the restated financial results
or accurate financial results or performance metric criteria.  In any such case
the Company’s Compensation Committee may, to the extent permitted by applicable
law, recover from the Executive, whether or not he remains in employment with
the Company Affiliated Group, the amount by which the Executive’s bonus payment
or award for the relevant period exceeded the lower payment or award, if any,
that would have been made based on the restated financial results or accurate
financial results or performance metric criteria.  The Executive agrees that he
will upon demand by any member of the Company Affiliated Group repay to the
Company Affiliated Group the sum so demanded within 21 days of receiving the
demand for payment and whether or not he remains the employee of the Company
Affiliated Group together with interest whichever is the greater of 5% or 1%
above the Bank of England minimum lending rate from time to time from the date
of the bonus payment or award to the date of actual repayment.”

 

All references in the Employment Agreement to “Annual Cash Bonus” shall be
replaced with the term “Annual Bonus”.

 

2.                     Additional Payments

 

Section 11 of the Employment Agreement shall be amended and replaced in its
entirety by the following paragraph:

 

“11.                 [intentionally deleted]”

 

3.                     Release Agreement

 

Appendix E of the Employment Agreement shall be amended and replaced in its
entirety as set forth on Exhibit A.

 

This letter confirms our understanding on these matters and your Employment
Agreement with the Company is amended in accordance with the foregoing.  Terms
used but not defined in this letter shall have the meaning of such terms as
defined in your Employment Agreement.

 

2

--------------------------------------------------------------------------------


 

This letter shall be governed by and construed in accordance with the internal
laws of the State of New York (without regard, to the extent permitted by law,
to any conflict of law rules which might result in the application of laws of
any other jurisdiction).

 

 

 

Sincerely,

 

 

 

VIRGIN MEDIA INC.

 

 

 

 

 

By:

/s/ James F. Mooney

 

Name:

James F. Mooney

 

Title:

Chairman

 

 

 

 

 

 

 

AGREED & ACCEPTED:

 

 

 

 

 

/s/ Bryan H. Hall

 

Bryan H. Hall

 

3

--------------------------------------------------------------------------------


 


EXHIBIT A


 

Form of Release Agreement

 

WHEREAS, Bryan H. Hall (the “Executive”) was employed by Virgin Media Inc. (the
“Company”) as its General Counsel pursuant to a Second Amended & Restated
Employment Agreement, dated as of August 4, 2008, as amended (the “Employment
Agreement”);

 

NOW, THEREFORE, in consideration of the following payments and benefits:

 

·                  [list benefits] (collectively, the “Payments and Benefits”),

 

and the mutual release set forth herein, the Executive voluntarily, knowingly
and willingly accepts the Payments and Benefits under this Release Agreement in
full and final settlement of any claims which the Executive has brought or could
bring against the Company in relation to the Executive’s employment or the
termination of that employment and agrees to the terms of this Release
Agreement.

 

1.                  The Executive acknowledges and agrees that the Company is
under no obligation to offer the Executive the Payments and Benefits, unless the
Executive consents to the terms of this Release Agreement. The Executive further
acknowledges that he is under no obligation to consent to the terms of this
Release Agreement and that the Executive has entered into this Release Agreement
freely and voluntarily after having the opportunity to obtain legal advice in
the United States and the United Kingdom.

 

2.                  The Executive voluntarily, knowingly and willingly releases
and forever discharges the Company and its Affiliates, together with their
respective officers, directors, partners, shareholders, employees, agents, and
the officers, directors, partners, shareholders, employees, agents of the
foregoing, as well as each of their predecessors, successors and assigns
(collectively, “Releasees”), from any and all charges, complaints, claims,
promises, agreements, controversies, causes of action and demands of any nature
whatsoever that the Executive or his executors, administrators, successors or
assigns ever had, now have or hereafter can, shall or may have against Releasees
by reason of any matter, cause or thing whatsoever arising prior to the time of
signing of this Release Agreement by the Executive. The release being provided
by the Executive in this Release Agreement includes, but is not limited to, any
rights or claims relating in any way to the Executive’s employment relationship
with the Company, or the termination thereof, or under any statute, including
the United States federal Age Discrimination in Employment Act of 1967, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1990, the Americans
with Disabilities Act of 1990, the Executive Retirement Income Security Act of
1974, the Family and Medical Leave Act of 1993, UK and European Union law for a
redundancy payment or for remedies for alleged unfair dismissal, wrongful
dismissal, breach of contract, unlawful discrimination on grounds of sex, race,
age, disability, sexual orientation, religion or belief, unauthorized deduction
from pay, non-payment of holiday pay and breach of the United Kingdom Working
Time Regulations 1998, detriment suffered on a ground set out in section 47B of
the Employment Rights Act 1996 (protected disclosures), breach of the National
Minimum Wage Act 1998 and compensation under the Data Protection Act 1998, each
as amended, and any other U.S. or foreign federal, state or local law or
judicial decision.

 

4

--------------------------------------------------------------------------------


 

3.                  The Executive acknowledges and agrees that he shall not,
directly or indirectly, seek or further be entitled to any personal recovery in
any lawsuit or other claim against the Company or any other Releasee based on
any event arising out of the matters released in paragraph 2. The Executive and
the Company acknowledge that the conditions regulating compromise agreements in
England and Wales including the Employment Rights Act 1996, the Sex
Discrimination Act 1975, the Race Relations Act 1976, the Disability
Discrimination Act 1995, the Working Time Regulations 1998, the Employment
Equality (Age) Regulations 2006 and the National Minimum Wage Act 1998 have been
satisfied in respect of this Release Agreement.

 

4.                  Nothing herein shall be deemed to release (i) any of the
Executive’s rights to the Payments and Benefits or (ii) any of the benefits that
the Executive has accrued prior to the date this Release Agreement is executed
by the Executive under the Company’s employee benefit plans and arrangements, or
any agreement in effect with respect to the employment of the Executive or (iii)
any claim for indemnification as provided under Section 10 of the Employment
Agreement or (iv) the Executive’s right to defend any lawsuit or demand by the
Company to recover any amounts pursuant to Section 3(b)(i)(y) of the Employment
Agreement.

 

5.                  The Executive represents and warrants to the Company that:

 

(i)                 Prior to entering into this Release Agreement, the Executive
received independent legal advice from [   ] (the “UK Independent Adviser”), who
has signed the certificate at Appendix 1;

 

(ii)                Such independent legal advice related to the terms and
effect of this Release Agreement in accordance with the laws of England and
Wales and, in particular, its effect upon the Executive’s ability to make any
further claims under the laws of the United Kingdom in connection with the
Executive’s employment or its termination;

 

(iii)               The Executive has provided the UK Independent Adviser with
all available information which the UK Independent Adviser requires or may
require in order to advise whether the Executive has any such claims; and

 

(iv)               The Executive was advised by the UK Independent Adviser that
there was in force, at the time when the Executive received the independent
legal advice, a policy of insurance covering the risk of a claim by the
Executive in respect of losses arising in consequence of that advice.

 

6.                  The Company will contribute up to a maximum of £500 plus
value added tax towards any legal fees reasonably incurred by the Executive in
obtaining independent legal advice regarding the terms and effect of this
Release Agreement under the laws of the United Kingdom.  The contribution will
be paid following the Company receiving from the UK Independent Adviser’s firm
an appropriate invoice addressed to the Executive and expressed to be payable by
the Company.

 

7.                  The Executive acknowledges that he has been offered the
opportunity to consider the terms of this Release Agreement for a period of at
least forty-five (45) days, although he may sign it sooner should he desire.
This release of claims given by the Executive herein will not become effective
until seven days after the date on which the Executive has signed it without
revocation.  Subject to no revocation taking place, the Release Agreement will,
upon signature by both parties and the following the expiry of the revocation
period, be treated as an open document evidencing a binding agreement.

 

5

--------------------------------------------------------------------------------


 

8.                  This Release Agreement together with the attached letter
dated <insert date> and the Employment Agreement (as amended hereby) constitute
the entire agreement between the parties hereto, and supersede all prior
agreements, understandings and arrangements, oral or written, between the
parties hereto with respect to the subject matter hereof.

 

9.                  Except as provided in the next following sentence, all
provisions and portions of this Release Agreement are severable.  If any
provision or portion of this Release Agreement or the application of any
provision or portion of this Release Agreement shall be determined to be invalid
or unenforceable to any extent or for any reason, all other provisions and
portions of this Release Agreement shall remain in full force and shall continue
to be enforceable to the fullest and greatest extent permitted by law; provided,
however, that, to the maximum extent permitted by applicable law, (i) if the
validity or enforceability of the release or claims given by the Executive
herein is challenged by the Executive or his estate or legal representative, the
Company shall have the right, in its discretion, to suspend any or all of its
obligations hereunder during the pendency of such challenge, and (ii) if, by
reason of such challenge, such release is held to be invalid or unenforceable,
the Company shall have no obligation to provide the Payments and Benefits.

 

10.                This Release Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

IN WITNESS WHEREOF, the parties have executed this Release Agreement as of
[insert date].

 

 

 

VIRGIN MEDIA INC.

 

 

 

Bryan H. Hall

 

Name:

 

Date:

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 


APPENDIX 1


 


INDEPENDENT ADVISER’S CERTIFICATE


 

I, [            ], certify that Bryan H. Hall (“the Executive”) has received
independent legal advice from me as to the terms and effect of this Release
Agreement under the laws of the United Kingdom in accordance with the provisions
of the Employments Rights Act 1996, the Sex Discrimination Act 1975, the Race
Relations Act 1976, the Disability Discrimination Act 1995, the Working Time
Regulations 1998, the Employment Equality (Age) Regulations 2006 and the
National Minimum Wage Act 1998.

 

I also warrant and confirm that I am a solicitor of the Supreme Court of England
and Wales, and hold a current practicing certificate.  My firm, [    ], is
covered by a policy of insurance, or an indemnity provided for members of a
profession or professional body, which covers the risk of any claim by the
Executive in respect of any loss arising in consequence of such advice that I
have given to him in connection with the terms of this agreement.

 

 

Signed:

 

 

 

Date:

 

 

7

--------------------------------------------------------------------------------
